 

VOTING AGREEMENT

VOTING AGREEMENT, dated April 17, 2019 (“Agreement”), between the stockholder
(“Stockholder”) and investor (“Investor”) identified on the signature page
hereto.

This Voting Agreement (“Agreement”) is made and entered into on April 17, 2019
(“Effective Date”), the stockholder (“Stockholder”) and investor (“Investor”)
whose names appear on the signature page hereto (“Investor”).

WHEREAS, concurrently herewith, CleanSpark, Inc., a Nevada corporation
(“Company”), and the Investor are entering into a Purchase Agreement (“Purchase
Agreement”) (capitalized terms used but not defined in this Agreement shall have
the meanings ascribed to them in the Purchase Agreement);

WHEREAS, Stockholder beneficially owns the number of shares of Common Stock and
Series A Preferred Stock of Company (“Owned Shares”; all such Owned Shares and,
together with any shares of which the Stockholder acquires beneficial ownership
after the date hereof and prior to the termination hereof, whether by purchase
or upon exercise of options, warrants, conversion of other convertible
securities or otherwise, are collectively referred to herein as “Covered
Shares”); and

WHEREAS, Stockholder acknowledges that Investor is entering into the Purchase
Agreement in reliance on the representations, warranties, covenants and other
agreements of Stockholder set forth in this Agreement and would not enter into
the Purchase Agreement if Stockholder did not enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:

1.        Agreement to Vote.

(a)        Prior to termination of this Agreement, Stockholder hereby
absolutely, unconditionally and irrevocably agrees that it shall, and shall
cause any other holder of record of any Covered Shares to, at any meeting of the
stockholders of Company (whether annual or special and whether or not an
adjourned or postponed meeting), however called, or in any action by written
consent of the stockholders of Company:

(i) when a meeting is held, appear at such meeting or otherwise cause the
Covered Shares to be counted as present thereat for the purpose of establishing
a quorum; and

(ii) vote (or cause to be voted) in person or by proxy all Covered Shares (A) in
favor of Approval of the Purchase Agreement, the transactions contemplated
thereby, and the issuance of the Conversion Shares and the Warrant Shares, and
(B) against any proposal, action or transaction involving Company, which
proposal, action or transaction would impede, frustrate, prevent or materially
delay the consummation of the Purchase Agreement, including the sale and
issuance of the Preferred Shares or the issuance of Conversion Shares in
accordance with the Note and the Certificate of Designation.

  

 

 

(b)        Except as set forth in clause (a) of this Section 1, Stockholder
shall not be restricted from voting in favor of, against or abstaining with
respect to any matter presented to the stockholders of the Company.

2.        Termination. This Agreement shall terminate only upon the date on
which the Approval is obtained.

3.        Representations and Warranties.

(a)        Representations and Warranties of the Purchaser. Purchaser hereby
represents and warrants to Stockholder as follows:

(i) Organization and Authority. Investor is a business company duly formed and
validly existing under the laws of its jurisdiction of formation and has all
necessary corporate or similar power and authority to enter into, execute and
deliver this Agreement, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by the Investor, the performance by the Investor of its obligations
hereunder and the consummation by the Investor of the transactions contemplated
hereby have been duly authorized by all requisite corporate or similar action on
the part of Investor. This Agreement has been duly executed and delivered by the
Investor, and, assuming due authorization, execution and delivery by the other
parties hereto, this Agreement is a legal, valid and binding obligation of the
Investor, enforceable against it in accordance with its terms.

(ii) Consents; No Conflicts. Except for the applicable requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated by the U.S. Securities and Exchange Commission thereunder (the
“Exchange Act”), the execution, delivery and performance by the Investor of this
Agreement do not and will not (A) require any consent, approval, authorization
or other order of, action by, filing with, or notification to, any governmental
authority, (B) violate, conflict with or result in the breach of any provision
of the organizational documents of the Investor, (C) conflict with or violate
any law or governmental order applicable to the Investor or its assets,
properties or businesses or (D) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which the Investor is a party, except, in the case of clauses (C)
and (D), as would not materially and adversely affect the ability of the
Investor to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement.

(b)        Representations and Warranties of Stockholder. Stockholder represents
and warrants to the Investor as follows:

(i) Ownership of Securities. As of the date of this Agreement, Stockholder is
the record and/or beneficial owner of, and has sole voting power and sole power
of disposition with respect to the Owned Shares free and clear of liens,
proxies, powers of attorney, voting trusts or agreements (other than any Lien or
proxy created by this Agreement or pursuant to any pledge in existence as of the
date hereof, which would not materially and adversely affect the ability of
Stockholder to carry out Stockholder’s obligations under, and to consummate the
transactions contemplated by, this Agreement). As used in this Agreement, the
terms “beneficial owner”, “beneficial ownership”, “beneficially owns” or “owns
beneficially”, with respect to any securities, refer to the beneficial ownership
of such securities as determined under Rule 13d-3(a) of the Exchange Act.

 2 

 



(ii) Organization and Authority. Stockholder is an individual or an entity duly
incorporated and validly existing under the laws of the jurisdiction of its
formation, and has all necessary corporate power and authority to enter into,
execute and deliver this Agreement, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement by Stockholder, the performance by the Stockholder of its
obligations hereunder and the consummation by Stockholder of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Stockholder. This Agreement has been duly executed and delivered
by Stockholder, and, assuming due authorization, execution and delivery by the
other parties hereto, this Agreement is a legal, valid and binding obligation of
Stockholder, enforceable against it in accordance with its terms.

(iii) Consents; No Conflicts. Except for the applicable requirements of the
Exchange Act, the execution, delivery and performance by Stockholder of this
Agreement do not and will not (A) conflict with or violate its organizational
documents, (B) require any consent, approval, authorization or other order of,
action by, filing with, or notification to, any governmental authority, (C)
conflict with or violate any law or governmental order applicable to Stockholder
or Stockholder’s assets, properties or businesses or (D) conflict with, result
in any breach of, constitute a default (or event which with the giving of notice
or lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which the Stockholder is a party, except, in
the case of clauses (C) and (D), as would not materially and adversely affect
the ability of the Stockholder to carry out its obligations under, and to
consummate the transactions contemplated by, this Agreement.

4.        No Restriction on Transfer. For the avoidance of doubt, Stockholder
may transfer Owned Shares from time to time during the term of this Agreement
only if the transferee first agrees in writing to be bound by the terms of this
Agreement and vote all shares of Company beneficially owned or controlled by the
transferee in accordance with Section 1 hereof.

5.        Further Assurances. From time to time, at another party’s request and
without further consideration, each party hereto shall take such reasonable
further action as may reasonably be necessary or desirable to consummate and
make effective the transactions contemplated by this Agreement.

6.        Amendment. This Agreement may not be amended except by an instrument
in writing signed by each of the parties hereto.

7.        Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 3 

 



8.        Entire Agreement; Assignment. This Agreement (a) constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and undertakings, both written and
oral, among the parties hereto with respect to the subject matter hereof and (b)
shall not be assigned by operation of law or otherwise.

9.        Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties hereto shall be entitled
to specific performance of the terms hereof, in addition to any other remedy at
law or equity.

10.        Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Company’s incorporation.

11.        Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.

12.        Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

13.        Counterparts. This Agreement may be executed and delivered (including
by facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 4 

 



IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

Stockholder:

 

__________________________

 







Name: _____________________

 



 

 

Number of Shares of Common Stock: _____________________

Number of Shares of Series A Preferred Stock: _____________________

 

 

Investor:

 



__________________________

 

 

By: _______________________

Name: _____________________

Title: ______________________

 



 5 

 

 